DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 09/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 8, 11, 15 and 18 are amended in Applicant’s response while claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are canceled.  Claims 1, 4, 8, 11, 15 and 18 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2021 and 07/01/2021 have been considered by the examiner.

Response to Arguments
Applicant’s remarks about the claim interpretation under 35 U.S.C. 112(f) have been considered.  Based on the amendments to the claims which address the use of generic placeholders such as module and generator, the claims are no longer interpreted under 35 U.S.C. 112(f). 
Regarding the double patenting rejection of the instant application based on co-pending application 16/261,312 in view of Decary US 2007/0027672, this is no longer applicable based on the amendments to the independent claims of the instant application.  The double patenting rejection is withdrawn.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues for Step 2A Prong One that the claims do not fall under the abstract idea subject matter grouping of “mental processes” because many of the steps are incapable of being performed in the human mind.  Examiner respectfully disagrees.  While some of the steps require a computer this does not preclude the claim from describing an abstract idea.  The Office’s 2019 Update on Subject Matter Eligibility discussed that “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping”.  Therefore, Applicant’s claims describing activity between a person and a computer for a method of researching and collecting information about a business or company is viewed as similar to the loan shopping example and as falling within the grouping of certain methods of organizing human activity.  The performance of the claim limitations using a system with memory and a hardware-based processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)). 
Applicant argues for Step 2A Prong Two that claim 1 demonstrates integration into a practical application and recite an improvement to a technical field of automatically identifying candidates from a plurality of different websites, determining which candidates correspond to company executives for a company profile, and generating an executive profile for the company profile.  Examiner respectfully disagrees.  The technology underlying the abstract idea does not convey an improvement but rather relies on already available technology with regards to web crawling, downloading, and searching via search engine. This conveys using a computer merely as a tool to implement an abstract idea.  Also, such web crawling, downloading, and searching do not provide meaningful limitations because data gathering using the Internet has been communicated by the courts as insignificant extra-solution activity (see 2019 PEG pg. 55 including footnote 31 and see MPEP 2106.05(g) 2100-67 and 2100-68 iv. Obtaining information about transactions using the Internet CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Also, the machine learning is recited for grouping similar items and determining if a webpage is an executive webpage.  Grouping similar items and identifying an executive webpage can be performed by a person and appending machine learning at a high level only amounts to ‘by a computer’ which does not provide a meaningful limitation.
Applicant argues for Step 2B that claim 1 includes additional elements in combination that amount to significantly more and as a whole describes a system that Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Also, the step about the analysis of an HTML tree is only generally tied to a processor and does not include the generating of an HTML tree therefore an existing HTML tree can be read and interpreted by a person.  
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 102(a)(1)/(a)(2) and 35 U.S.C. 103 have been fully considered and they are persuasive.  The cited prior art in combination does not render obvious the particularly claimed ordered combination of limitations and in particular the traversing, searching, and extracting with an HTML tree. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of analyzing webpages and generating a company profile including executive information observed from the webpages.  The limitations that recite an abstract idea are indicated in bold below:

crawl webpages and collect seeds from the webpages; 
enrich each of the collected seeds by fetching additional information for each of the collected seeds from a plurality of different web-based sources and add the additional information to each collected seed to generate an enriched company seed; 
automatically group selected ones of the enriched company seeds that have similar attributes indicating that they belong to a particular company into a cluster that represents that particular company; 
process values of attributes within the cluster to select values used to generate a company profile;
search, using a search engine API, a plurality of different web-based sources to identify candidate webpages that potentially include information that relates to one or more executives of a particular company having a company profile that is part of a repository; 
download each of the candidate webpages;
verify whether each of the candidate webpages belongs to the particular company by comparing webpage domain name to the company domain; and 
determine whether each of the verified candidate webpages are executive webpages by executing a random forest machine learning model to identify if each verified candidate webpage is an executive webpage that belongs to the particular company; 
analyze each of the verified executive webpages to extract executive details from each of the verified executive webpages, wherein analyzing each of the verified executive webpages to extract the executive details from each of the verified executive webpages includes: marking elements in that verified candidate webpage that are suspected to be names of people and job titles; traversing an HTML tree of that verified candidate webpage to locate one or more subgraph patterns that correspond to names of people and job titles; searching the HTML tree of that verified candidate webpage to locate similar patterns that correspond to names of people and job titles; and extracting, from the HTML tree of that verified candidate webpage, names of people and job titles; and 
adding the at least one executive profile for the particular company to the company profile for that particular company to enrich the company profile for that particular company.

The limitations of searching web-based sources for and collected from them information about a company and its executives to generate a company profile falls under the abstract idea subject matter grouping of mental processes because a person can read and interpret the text and images on webpages, recognize information about a particular company and its executives and select corresponding information to include in a profile.  The limitations also fall under the abstract idea subject matter grouping of certain methods of organizing human activity because the limitations describe a business related activity of a user researching and collecting information about a company or business to include in a profile of that company or business.  Applicant’s specification mentions that although time-consuming such research and collecting can be done manually by a person searching for information across the company’s home website and other websites (see 0003, 0004).  Examiner notes that the Office’s 2019 Update on Subject Matter Eligibility discussed that “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping”.  Therefore, Applicant’s claims describing activity between a person and a computer for a method of researching and collecting information about a business or company is viewed as similar to the loan shopping example and as falling within the grouping of certain methods of organizing human activity.  The performance of the claim limitations using a system, hardware-based processor, and processor-TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of the system, hardware-based processor, and processor-readable memory having processor-executable instructions to implement the abstract idea are recited at a high-level of generality such that they amount to merely including instructions to implement an abstract idea on a computer (see 2019 PEG pg. 55 and see MPEP 2106.05(f)).  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  The additional elements of execute a machine learning algorithm for the function of grouping similar items and executing a random forest machine learning model for determining if a webpage is an executive webpage also amount to merely including instructions to implement an abstract idea on a computer or using a computer merely as a tool (see 2019 PEG pg. 55 and see MPEP 2106.05(f)).  For example, using an already trained algorithm conveys use a computer to perform a calculation which does not provide a meaningful limitation.  Also, the machine learning convey no more than generally linking the grouping to a particular technological environment since Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015) language specifying that the abstract idea of budgeting was to be implemented using a “communication medium” that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment).  Other additional elements such as crawl webpages and collect seeds from the webpages; search, using a search engine API, a plurality of different web-based sources to identify candidate webpages that potentially include information that relates to one or more executives of a particular company having a company profile that is part of a repository; and download each of the candidate webpages further reflect instructions to implement the abstract idea on a computer and generally link the abstract idea to a particular technological environment.  These elements also do not provide meaningful limitations because they describe data gathering and data gathering using the Internet has been communicated by the courts as insignificant extra-solution activity (see 2019 PEG pg. 55 including footnote 31 and see MPEP 2106.05(g) 2100-67 and 2100-68 iv. Obtaining information about transactions using the Internet CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  The web crawling, searching and downloading do not reflect an improvement in the functioning of the computer or other technology or technical field but rather relies on already available technology.  Inclusion of the additional elements discussed above, alone and in combination, does not integrate the abstract idea into a practical application because these additional elements do not impose any meaningful limits on practicing the abstract idea.    
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to using a computer merely as a tool to perform an abstract idea.  Also, for the data gathering steps considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, based on the following prior art examples, a computer performing web crawling, searching and downloading are interpreted as well-understood, routine and conventional based on the disclosures of Decary US 2007/0027672 (crawling and extracting from web pages – Fig. 4, 0065, 0066), Orciuoli US 2019/0102362 (extraction related to organization logo - 0018, 0020, 0070 – search code to find images), Thapliyal US 10,067,986 (web crawler – col. 6 line 58; identify text and entity from content downloaded from webpage – col. 8 lines 23-26), Chitnis US 2009/0210419 (0034 – feature extraction by crawling and scraping the content of a candidate home page) and Bandaru US 2009/0119268 (0004 – crawling websites and extracting content from websites)…Decary and Chitnis included on a previous PTO-892.  Therefore, the additional elements alone and in combination do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claim (claim 4) includes the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale 
 Claims 8 and 11, directed to a method, and claims 15 and 18, directed to a system, recite limitations similar to those recited in the claims addressed above and therefore the same analysis above also applies to these claims. 
Applicant’s claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orciuoli US 2019/0102362 (extraction related to organization logo - 0018, 0020, 0070 – search code to find images), Thapliyal US 10,067,986 (web crawler – col. 6 line 58; identify text and entity from content downloaded from webpage – col. 8 lines 23-26) and Bandaru US 2009/0119268 (0004 – crawling websites and extracting content from websites).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683